Citation Nr: 1423123	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-10 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

A. Barone, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from May 1965 to May 1968, with service in Vietnam.  This matter is before Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated at 30 percent, effective March 5, 2010 (date of claim).  An interim rating decision in February 2011 increased the rating to 50 percent, also effective March 5, 2010.  As the Veteran has indicated he is not satisfied with the increased rating (see April 2011 VA Form 9, substantive appeal), the claim remains on appeal.  See also AB v. Brown, 6 Vet. App. 35 (1993).

In a decision issued in August 2012, the Board denied the Veteran's claim for an increased rating for PTSD.  The Veteran appealed that decision to the Court.  In a May 2013 Memorandum decision, the Court set aside the Board's August 2012 decision and remanded the matter for readjudication consistent with the Court's directives.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

One of the concerns the Court's May 2013 Memorandum Decision directs the Board's attention towards features the duty to assist the Veteran in obtaining a complete set of available outstanding private medical records pertinent to the issue on appeal.  Specifically, the Court explains that the Board's August 2012 decision "failed to explain a discrepancy in the dates of [the Veteran]'s private medical records."  Specifically, "[t]he Board noted that [the Veteran] was receiving private medical treatment for PTSD in November 2011 ..., but the record indicates that the Board received [the Veteran]'s private medical treatment records only up until September 2010."

The Board notes that the reference to a November 2011 indication of private medical treatment appears to be the result of a typographical error; it is a November 2010 VA medical record that shows that the Veteran was undergoing treatment for PTSD "by outside physician."  Nevertheless, this indication that the Veteran was receiving ongoing private treatment for PTSD in November 2010 reasonably indicates that pertinent private treatment records exist to document treatment occurring after VA last obtained the Veteran's private treatment records in September 2010.  The Board observes that the private records obtained from Dr. H. Jabbour in September 2010 documented ongoing treatment concerning psychiatric symptoms as recently as September 2010 with indications that such treatment was expected to continue.

More than three-and-a-half years have passed since private treatment records were last obtained in connection with this appeal.  VA is on notice that outstanding pertinent private treatment records exist concerning the disability on appeal since September 2010.  Hence, development for such records is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify, and provide authorizations for VA to secure records of, the providers of any and all private evaluations and/or treatment he has received for psychiatric complaints.  In particular, the AOJ should ask the Veteran to provide authorization for VA to secure the pertinent records from Dr. H. Jabbour from September 2010 to the present.  The AOJ should secure complete clinical records of all such evaluations/treatment from the providers identified.

2.  The AOJ should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for psychiatric disability.

3.  The AOJ should then review the record and readjudicate the Veteran's claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

